         Case 3:02-cr-00042-RAM Document 712 Filed 04/28/21 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


    UNITED STATES OF AMERICA

         Plaintiff
                                             CRIMINAL NO. 02-00042-10(RAM)
               v.

    FIDEL ALONSO-VALLS (10)

         Defendant


                                 OPINION AND ORDER

        This matter comes before the Court on Mr. Fidel Alonso-Valls’

(“Mr. Alonso-Valls”) December 3, 2019 Motion for Expungement and

the Government’s January 9, 2020 Response in Opposition to Motion

for Expungement. (Docket Nos. 707 and 709, respectively).1 The

Motion for Expungement is DENIED for the reasons explained below.

                                     I.    BACKGROUND

        In January of 2002, Mr. Alonso-Valls was indicted and arrested

in this case. (Docket Nos. 2 and 6). On October 22, 2002, the Court

issued     a   Judgment   of   Discharge   dismissing     the   charges    with

prejudice upon the Government’s motion. (Docket No. 506).

        In his Motion for Expungement, Mr. Alonso-Valls alleges that

he is questioned by the Transportation Security Administration

(“TSA”) every time he travels outside Puerto Rico. (Docket 707 ¶


1
 The case was transferred to the undersigned’s docket on April 26, 2021. (Docket
No. 711).
        Case 3:02-cr-00042-RAM Document 712 Filed 04/28/21 Page 2 of 4
Criminal No. 02-42-10                                                    Page 2


3). By way of relief, he requests that the Court “order that the

records related to his arrest and indictment in this case 02-CR-

042 be expunged and removed from any governmental database.” Id.

at 2.

        In its Response in Opposition to Motion for Expungement, the

United States posits that expungement has been authorized by

statute in a limited set of circumstances not applicable here.

(Docket No. 709 at 1-2). It further contends that under applicable

precedent, the Court lacks authority and jurisdiction to grant the

requested relief. Id. at 2-3.

        The United States is correct. Under controlling precedent

from the United States Court of Appeals for the First Circuit, the

Court lacks jurisdiction to order expungement of Mr. Alonso-Valls’

indictment and arrest.

                                    II.   DISCUSSION

        In United States v. Coloian, the defendant-appellant had been

indicted and acquitted at trial of bribery and conspiracy to commit

bribery. See United States v. Coloian, 480 F.3d 47, at 48 (1st

Cir.    2007).   Three   years   later,   defendant-appellant    moved     for

expungement because of the stigma of being charged and because his

ability to practice law and business was hindered by his arrest

and trial. Id. The District Court denied the petition. Id. at 49.

        On appeal, Coloian argued that “the district court acquired

and retained subject matter jurisdiction” once he was indicted.
      Case 3:02-cr-00042-RAM Document 712 Filed 04/28/21 Page 3 of 4
Criminal No. 02-42-10                                                  Page 3


Id. at 49. The First Circuit was thus faced with the issue of

whether district courts have ancillary jurisdiction to expunge

criminal records. Id. at 49-50. It explained that per the Supreme

Court of the United States’ Opinion in Kokkonen v. Guardian Life

Ins. Co. of America, “the federal courts’ ancillary jurisdiction

serves two purposes: ‘(1) to permit disposition by a single court

of claims that are, in varying respects and degrees factually

interdependent; and (2) enable a court to function successfully,

that is, to manage its proceedings, vindicate its authority, and

effectuate its decrees.” Id. at 50 (quoting Kokkonen v. Guardian

Life Ins. Co. of America, 511 U.S. 375 (1994)). The First Circuit

found expungement did not serve either of these purposes because

expungement was unrelated to the original claims brought before

the district court and the existence and availability of the

criminal records did not frustrate Coloian’s acquittal. Id. at 52.

Accordingly, the First Circuit concluded that “the district court

did not have jurisdiction to consider Coloian’s request for the

expungement of his criminal record on equitable grounds.” Id. The

First Circuit clarified that “equitable grounds” are those “that

rely only on notions of fairness and are divorced entirely from

legal considerations.” Id. at n. 6 (emphasis added).

     Here,   Mr.   Alonso-Valls    has   not   identified   any   statute

affording him the right to expungement. (Docket No. 707). He is

clearly requesting expungement on equitable grounds, that is, to
      Case 3:02-cr-00042-RAM Document 712 Filed 04/28/21 Page 4 of 4
Criminal No. 02-42-10                                                  Page 4


avoid the inconvenience, and presumably embarrassment, of being

questioned when travelling. See United States v. Cruz-García, 391

F.Supp.3d 180 (D.P.R. 2019) (denying expungement where defendant

complained that he was detained and questioned by Customs and

Border Patrol); Gonzalez-Reyes v. U.S., 2009 WL 890486 (2009)

(denying expungement requested by defendant on the grounds that

his criminal record affected his ability to obtain employment).

Coloian controls and therefore precludes the Court from granting

Mr. Alonso-Valls the requested relief.

                                  III. CONCLUSION

     The Court lacks subject matter jurisdiction and thus, the

Motion for Expungement at Docket No. 707 is DENIED.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, this 28th day of April 2021.


                                    S/ RAUL M. ARIAS-MARXUACH
                                   UNITED STATES DISTRICT JUDGE
